Citation Nr: 0515118	
Decision Date: 06/03/05    Archive Date: 06/15/05

DOCKET NO.  01-08 974A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
residuals of a left clavicle fracture, prior to May 28, 1999.

2.  Entitlement to an initial evaluation in excess of 20 
percent for residuals of a left clavicle fracture, effective 
May 28, 1999.

3.  Entitlement to an initial evaluation in excess of 10 
percent for history of left tibia/fibula fracture.

4.  Entitlement to an initial evaluation in excess of 10 
percent for left peroneal nerve neuropathy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to April 
1973.  He had additional periods of active duty for training.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from August 1999 and May 2001 rating decisions of 
the Regional Office (RO).  By rating action dated in August 
1999, the RO granted the veteran's claim for service 
connection for residuals of a left clavicle fracture and for 
residuals of a left tibia/fibula fracture, evaluated as 
noncompensable and 10 percent, respectively, effective 
November 23, 1998.  In a rating decision dated in March 2000, 
the RO assigned a temporary 100 percent convalescence 
evaluation for the veteran's left leg fracture, pursuant to 
38 C.F.R. § 4.30, effective June 28, 1998, and a 10 percent 
rating effective August 1, 1998.  The noncompensable 
evaluation for the left clavicle fracture was made effective 
from June 28, 1998.  By rating decision dated in August 2000, 
the RO continued the 100 percent evaluation for the left leg 
fracture under the provisions of 38 C.F.R. § 4.30 through 
October 31, 1998, and the 10 percent schedular rating was 
effective November 1, 1998.  In addition, the RO increased 
the evaluation assigned for the residuals of the fracture of 
the left clavicle to 20 percent, effective May 28, 1999.  
Finally, by rating action dated in May 2001, the RO granted 
service connection for left peroneal nerve neuropathy, and 
assigned a 10 percent rating effective June 28, 1998.  The 
veteran has disagreed with the ratings assigned for these 
service-connected disabilities.  

This case was previously before the Board in August 2003, at 
which time it was remanded for additional development of the 
record.  As the requested actions have been accomplished, the 
case is again before the Board for appellate consideration.


FINDINGS OF FACT

1.  Prior to May 28, 1999, there was no clinical evidence of 
loss of motion of the left shoulder, or dislocation or 
malunion of the clavicle.

2.  Effective May 28, 1999, the residuals of a fracture of 
the left clavicle include limitation of motion, but no more 
than midway between the side and shoulder level.  

3.  There is no evidence of fibrous union.

4.  The service-connected left leg fracture residual 
disability is manifested by limitation of motion of the left 
knee that is not more than slight, and there is no objective 
evidence of instability of the knee.

5.  The residuals of the injury to the left peroneal nerve 
are not more than mild.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for 
residuals of a fracture of the left clavicle, prior to May 
28, 1999, have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.31, 4.71a, Diagnostic Codes 5201, 5202, 5203 
(2004).

2.  The criteria for an initial rating in excess of 20 
percent for residuals of a fracture of the left clavicle, 
from May 28, 1999, have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5201, 5202, 
5203 (2004).

3.  The criteria for an initial evaluation in excess of 10 
percent for residuals of a fracture of the left tibia and 
fibula have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261, 5262 (2004).

4.  The criteria for an initial evaluation in excess of 10 
percent for left peroneal nerve neuropathy have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, 
Diagnostic Code 8521 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of the VA with respect to the duties to notify 
and to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his/her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002).  In this regard, VA 
will inform the appellant of which information and evidence, 
if any, that he/she is to provide and which information and 
evidence, if any, VA will attempt to obtain on his/her 
behalf.  VA will also request that the appellant provide any 
evidence in his/her possession that pertains to the claim.  
Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  See 
38 U.S.C.A. § 5103A.

Notice

The Board notes that a VA letter issued in January 2004 
apprised the appellant of the information and evidence 
necessary to substantiate his claim, which information and 
evidence, if any, that he is to provide, and which 
information and evidence, if any, VA will attempt to obtain 
on his behalf.  He was also requested to provide any evidence 
in his possession that pertains to the claim.  As such, the 
Board finds that the letters satisfied VA's duty to notify 
the appellant, as required by Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), 38 U.S.C.A. § 5103, and 38 C.F.R. § 3.159 
(2004).  

It is also noted that a recent case of the Court held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet. App.112 
(2004) (Pelegrini II).  However, in the present case, the 
appellant's claims were initially adjudicated prior to the 
provision of VCAA notice as outlined above.  

Nevertheless, the Court in Pelegrini II noted that such 
requirement did not render a rating decision promulgated 
prior to providing the appellant full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the appellant.  
In other words, Pelegrini II specifically noted that there 
was no requirement that the entire rating process be 
reinitiated from the very beginning.  Rather, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial adjudication of the claim, the 
timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini 
II.  While the Court did not specify how the Secretary can 
properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind 
may be non-prejudicial to a claimant.  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the letter provided to the appellant was not given 
prior to the first AOJ adjudication of his claims, the notice 
was provided by the AOJ prior to the final transfer and 
certification of the case to the Board, and the content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The appellant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, notwithstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claims.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

With regard to the duty to assist, the record contains VA and 
private medical records and the reports of VA examinations.  
The appellant has been afforded the opportunity for a 
personal hearing on appeal.  The Board has carefully reviewed 
the appellant's statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the appellant's claims.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained.  There is no 
indication in the file that there are additional relevant 
records that have not yet been obtained.

Factual background

Private medical records dated in 1998 have been associated 
with the claims folder.  The veteran was admitted to a 
private hospital in June 1998 after he was struck by a 
vehicle while standing by the side of a road.  He complained 
of left knee pain and left shoulder pain.  X-ray studies 
revealed a left clavicle fracture and a nondisplaced fracture 
extending through the medial articular surface of the lateral 
tibial plateau.  A second fracture line extended further 
caudally into the tibial metaphysis.  During the 
hospitalization, an open reduction internal fixation of the 
left tibial plateau was performed.  The pertinent diagnosis 
was fractured left tibial plateau.  It was noted that the 
fracture was healing well in August 1998.  In September 1998, 
it was reported that the veteran had good range of motion, 
and the left knee was stable to valgus and varus stress in 
flexion and extension without problems or complications.  It 
was indicated that the veteran could return to full work.  X-
ray studies in October 1998 revealed that the shoulder was 
entirely healed.  An examination showed that range of motion 
of the shoulder was full.  The veteran had no pain and a 
normal gait pattern.  It was stated that X-ray studies of the 
left shoulder showed that the fracture had gone on to unite 
in excellent alignment.  

A periodic examination for the Reserves in September 1998 
revealed decreased range of motion of the left knee.  The 
upper extremities were evaluated as normal.  A report of 
medical history at that time reveals that the veteran 
reported that he was right-handed.

Additional private medical records disclose that the veteran 
was seen on May 28, 1999 and reported clavicle pain after 
doing yard work. The pertinent diagnosis was left shoulder 
pain.  An X-ray study of the left clavicle the following 
month revealed that there was a deformity of the mid shaft of 
the left clavicle consistent with a healed fracture.  

The veteran was afforded a VA orthopedic examination in June 
2000.  He reported recurring pain and stiffness in his knee, 
and described the level of pain as 10/10 after working a full 
day.  He stated that he required pain medication for him to 
sleep.  He asserted that the left knee pain affected his 
ability to climb stairs, walk, etc.  He maintained that he 
could not sit or stand for long periods of time.  With 
respect to the left shoulder, he claimed that it was very 
painful to wear a seat belt.  He related that after a day of 
work, the pain was 10/10.  He indicated that he had 
limitation of motion and difficulty lifting heavy objects.  

An examination of the left knee disclosed that range of 
motion using the anatomical position was 0, flexion was 0-80 
degrees, extension was -10 for full extension.  The medial 
lateral collateral ligaments in the neutral position was 30 
degrees of flexion.  There was no motion.  Anterior posterior 
cruciate ligament with 30 degrees of flexion with the foot 
stabilized was less than 5 mm of motion.  McMurray's test was 
negative.  Forward flexion of the left shoulder was 0-100 
degrees; abduction was 0-90 degrees; external rotation was 0-
60 degrees; and internal rotation was 0-70 degrees.  X-ray 
studies of the shoulder showed an old healed fracture of the 
left mid-clavicle, and was otherwise negative.  X-ray studies 
of the left knee showed moderate tricompartmental 
degenerative changes with evidence of loose body and 
postoperative changes.  The diagnoses were residual effect 
from an injury, with questionable rotator cuff injury, and 
moderate amount of degenerative joint disease that would be a 
residual effect and questionable loose bodies in the knee.  

The veteran was also afforded a neurology examination by the 
VA in June 2000.  He reported that his left knee occasionally 
caused pain.  He stated that when he worked, the left knee 
tended to swell.  He also related that he had stiffness in 
the left lower extremity.  He described increasing difficulty 
going up and down stairs.  A neurological evaluation 
disclosed that the veteran's gait was characterized by a limp 
favoring his right leg.  There was no abnormality on 
Romberg's testing.  Tandem gait was within normal limits.  
Muscle tone was slightly decreased in the left lower 
extremity.  There was evidence of muscular atrophy involving 
the quadriceps and the gastrocnemii muscle in the left lower 
extremity.  Strength was 5/5 in the lower extremities, but 
there was evidence of mild weakness upon flexion and 
extension of the left leg and left thigh.  There was 
decreased sensation to touch and pain in the left lower 
extremity.  This appeared to have a distribution involving 
the peroneal nerve.  No pathologic reflexes were present and 
the plantar response was in flexion bilaterally.  The 
diagnosis was decreased sensation in the left lower extremity 
suggestive of a possible neuropathic origin.  It was 
concluded that the veteran had peroneal nerve neuropathy.

The veteran was again afforded a VA orthopedic examination in 
January 2001.  He reported decreased range of motion and 
swelling of the left knee.  He stated that he used medication 
for severe pain.  He indicated that he occasionally wore a 
brace at work.  An examination disclosed no redness, swelling 
or heat.  There was no observable or palpable deformity.  The 
veteran was tender to palpation on the proximal tibia medial 
to the patella.  He did not exhibit any pain with range of 
motion.  The medial and lateral collateral ligaments were 
stable, as were the anterior and posterior cruciate 
ligaments.  McMurray's test was negative.  Flexion of the 
left knee was to 118 degrees; and extension was to 8 degrees.  
The diagnosis was residuals of old tibial plateau fracture 
with fixation screws in place.  

Private medical records disclose that the veteran was seen in 
January 2003, and reported intermittent arm pain radiating 
from his axilla to the fourth and fifth digits on the left.  
He also related that he had been experiencing intermittent 
paresthesias.  He noted some weakness.  An examination 
disclosed that the left axilla was somewhat tender.  There 
was some diminished strength on the left.  The assessment was 
ulnar neuropathy.

A VA joints examination was conducted in March 2004.  The 
examiner noted that the claims folder and medical records 
were reviewed.  The veteran complained of pain around the 
left shoulder on elevation.  Lifting and bending also 
produced pain in the shoulder when he tried to pick something 
up.  The pain was characterized as 8-9/10.  He reported that 
his left hand grip was weak.  The veteran also stated that he 
had aching pain in his left knee.  He maintained that he 
could not go up or down stairs or kneel without pain.  The 
pain was characterized as 8/10.  Prolonged standing produced 
pain, and the veteran asserted that the knee appeared to be 
unstable at least two to three times a month.  Some swelling 
was also reported.  He indicated that he could walk one or 
two blocks. 

On examination, the veteran walked with a left-sided limp, 
without any complaint of pain.  His posture was good, and 
squatting was possible, but he complained of pain in his left 
knee.  He could straighten up without any problem.  Both 
shoulders were at symmetrical level.  There was no deformity 
visible on the left shoulder, nor was there any swelling.  
There was mild tenderness near the midclavicular area with 
palpable swelling.  There was no abnormal motion.  Active 
range of motion of the shoulder was 90 degrees abduction, 
without pain; forward flexion was to 90 degrees without pain; 
external rotation was to 60 degrees, with pain; and internal 
rotation was to 70 degrees.  Passive range of motion was 130 
degrees with pain and the range of motion with pain was 90-
130 degrees.  Forward flexion was 120 degrees without any 
pain; external rotation was to 75 degrees with pain; and 
internal rotation was to 75 degrees.  Power against 
resistance was good and measured 4/5.  The upper limb was 
negative for any neurological deficiency.  There was no 
atrophy from disuse of the upper arm.  Grip strength was 
moderate and the radial pulse was palpable.  

An examination of the left knee revealed mild effusion and 
swelling.  Patellar position was normal with a complaint of 
pain on palpation.  The knee joint did not feel warm.  There 
were small, well-healed scars on the lateral side.  There 
were no adhesion or tenderness.  The quadriceps and calf 
muscles did not show any atrophy.  Active range of motion was 
from 5-90 degrees, without any pain.  Passively, range of 
motion was 5-125 degrees.  The range of motion with pain was 
90-125 degrees.  There was no crepitation. Movement against 
gravity and resistance was strong.  Mediolateral ligament 
revealed mild looseness on the medial side.  This was with 
the knee extended.  Anterioposterior movement was stable.  
Lachman and pivot shift tests were negative.  The ankle pulse 
was palpable and ankle motion was satisfactory.  The 
diagnoses were history of injury to the left shoulder, with 
residual clavicle fracture, mild deformity and complete 
healing, shoulder joint normal; and history of injury to the 
left knee, status post any residual of fracture, mild 
arthritis and mildly limited range of motion.  

The examiner provided responses to questions posed in the 
Board's August 2003 remand.  He asserted that the limitation 
of motion of the left knee was slight; there was no recurrent 
subluxation or instability of the left knee; there was no 
dislocation of the semilunar cartilage or frequent episodes 
of locking or pain; very little effusion; no impairment of 
the left lower extremity manifested by nonunion of the tibia, 
fibula with loose motion requiring use of brace; no 
impairment of the left lower extremity manifested by malunion 
of the tibia, fibula with knee or ankle disability; knee and 
ankle not markedly disabled, and the ankle was not disabled; 
impairment of the left lower extremity does not manifest 
accurate genu recurvatum and there is no evidence of weakness 
and insecurity on weight bearing during the objective 
examination; very minimal functional impairment; no weakened 
movement, excess fatigability or incoordination of the left 
knee; some degree of pain on movement attributable to the 
service-connected disability, but this cannot be expressed in 
terms of additional limitation of motion; and the pain does 
not significantly limit the functional ability of the left 
knee, with no history of flare up and repetitive use does not 
affect the functionality of the knee joint.

With respect to the left shoulder, the examiner stated that 
there was no unfavorable ankylosis of the scapular humeral 
articulation of the left upper extremity; no intermediate 
between favorable and unfavorable ankylosis of the scapular 
humeral articulation of the left upper extremity; the veteran 
should be able to reach his mouth and head; there was no 
limitation of motion of the left arm to 25 degrees from the 
side; there was no limitation of motion of the left arm to 
midway between the shoulder level; some limitation of motion 
of the left arm at the shoulder level; no impairment of the 
left shoulder manifested by loss of head of humerus, nonunion 
of head of humerus, or fibrous union of head of humerus; no 
impairment of the left shoulder manifested by recurrent 
dislocation of the scapulohumeral joint with frequent 
episodes of guarding of all movements; no impairment of the 
left shoulder manifested by malunion of the scapulohumeral 
joint with marked or moderate deformity; no impairment of the 
left shoulder manifested by dislocation of the left clavicle 
or scapula; no impairment of the left shoulder manifested by 
nonunion of the left clavicle or scapula with or without 
loose movement; no impairment of the left shoulder manifested 
by malunion of the left clavicle or scapula; no significant 
left shoulder or arm symptoms, except subjective complaints 
of pain at the top of the shoulder; minimal functional 
impairment in terms of total use of left arm and shoulder; 
left shoulder and arm do not exhibit weakened movement, 
excess fatigability, or pain on movement; and the pain does 
not significantly limit the functional ability of the left 
shoulder and arm during any anticipated flare up or when the 
upper extremity is used repeatedly for a period of time.

The veteran was also afforded a neurology examination by the 
VA in March 2004.  The examiner noted that he reviewed the 
claims folder.  The veteran complained of weakness in the 
left knee.  He asserted that the knee gives way and causes 
him to fall.  He alleged that he had fallen approximately 12 
times in the previous five years, most recently in December 
2003.  He described numbness in two digits of the left foot.  
On examination, the veteran walked with a slight limp.  No 
Romberg sign was present.  All muscle groups exhibited normal 
strength, and tone and coordination were intact.  There was 
no measurable atrophy of the calf muscles.  Reflexes were 
symmetric, except the left knee jerk, which was diminished.  
Both plantars were flexor.  A sensory examination 
demonstrated decreased sensation at the lateral aspect of the 
left foot on the dorsal surface and along the plantar 
surface.  The diagnosis was neuropathy of the left plantar 
and sural nerves.  The examiner indicated that there was no 
neuritis, neuralgia of the left sciatic nerve or the left 
common peroneal nerve.  He also stated that there was no 
neuritis, neuralgia or paralysis of the superficial peroneal 
nerve, deep peroneal nerve or the tibial nerve.  It was also 
reported that an electromyogram was normal.  

Analysis 

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

As the veteran takes issue with the initial ratings assigned 
when service connection was granted for left clavicle 
fracture and left leg fracture disabilities, and peroneal 
nerve neuropathy, the Board must evaluate the relevant 
evidence since the effective date of the awards; it may 
assign separate ratings for separate periods of time based on 
facts found - a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).

	I.  Residuals of a fracture of the left clavicle

A 30 percent evaluation may be assigned for limitation of 
motion of the arm of the minor extremity to 25 degrees from 
the side.  When the motion is limited to midway between the 
side and shoulder level or at the shoulder level, a 20 
percent evaluation may be assigned.  Diagnostic Code 5201.

A 40 percent evaluation may be assigned for fibrous union of 
the humerus of the minor extremity.  A 20 percent evaluation 
may be assigned for recurrent dislocation of the humerus of 
the minor extremity at the scapulohumeral joint with frequent 
episodes and guarding of all arm movements or with infrequent 
episodes, and guarding of movement only at the shoulder 
level.  A 20 percent evaluation may also be assigned for 
malunion of the humerus with marked or moderate deformity.  
Diagnostic Code 5202.

A 20 percent evaluation may be assigned for dislocation of 
the clavicle or scapula, or nonunion of the clavicle or 
scapula of the minor extremity with loose movement.  A 10 
percent evaluation may be assigned for nonunion of the 
clavicle or scapula without loose movement or for malunion of 
the clavicle or scapula.  Diagnostic Code 5203.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

The veteran asserts that a compensable evaluation is 
warranted for the period from June 28, 1998, through May 27, 
1998, and that a rating in excess of 20 percent is warranted 
beginning May 28, 1998.

It is not disputed that the veteran sustained a fracture of 
the left clavicle while on active duty for training in June 
1998.  It is significant to point out that an X-ray study in 
October 1998 demonstrated that the veteran's shoulder was 
completely healed, and that full range of motion was 
exhibited on clinical evaluation.  There was no indication of 
any shoulder pain.  It was not until May 28, 1999 that the 
veteran reported clavicle pain after working on his yard.  
Thus, the Board concludes that there is no basis on which a 
higher rating may be assigned prior to May 28, 1999.  The 
Board finds that the preponderance of the evidence is against 
the claim for a compensable evaluation for residuals of a 
fracture of the left clavicle prior to May 28, 1999.  

As noted above, in order to assign a rating in excess of 20 
percent for the veteran's left shoulder disability, the 
evidence must establish fibrous union or that the range of 
motion is limited to 25 degrees from the side.  Several VA 
examinations of the shoulder have been conducted during the 
course of the veteran's appeal.  While the Board concedes 
that limitation of motion has been documented, it is not to a 
sufficient degree as to warrant a higher rating.  In this 
regard, the Board observes that forward flexion of the left 
shoulder was from 0-100 degrees on the VA examination in June 
2000, and to 90 degrees (active) in March 2004.  It is 
significant to note that following the March 2004 VA 
examination, the examiner concluded that there was no fibrous 
union of the head of the humerus.  He added that the 
disability resulted in minimal functional impairment of the 
shoulder.  He further stated that there was no weakened 
movement, excess fatigability of pain on movement.  Thus, the 
only evidence supporting the veteran's claim consists of his 
statements regarding the severity of his left shoulder 
disability.  In contrast, the Board concludes that the 
medical findings on examination are of greater probative 
value, and do not support the claim for a rating in excess of 
20 percent for residuals of a fracture of the left clavicle.  
The Board finds, accordingly, that the preponderance of the 
evidence is against the claim.

	II.  Left knee 

Arthritis due to trauma substantiated by X-ray findings will 
be rated as degenerative arthritis.  Diagnostic Code 5010.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, no 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 20 percent evaluation will 
be assigned with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbation.  A 10 percent evaluation will be 
assigned with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups.  Diagnostic 
Code 5003.

A 30 percent rating may be assigned when flexion of the leg 
is limited to 15 degrees.  When flexion is limited to 30 
degrees, a 20 percent evaluation may be assigned.  When 
flexion is limited to 45 degrees, a 10 percent rating is 
assignable.  Diagnostic Code 5260.

A 30 evaluation may be assigned when extension of the leg is 
limited to 20 degrees.  When extension is limited to 15 
degrees, a 20 percent evaluation is assignable.  When limited 
to 10 degrees, a 10 percent rating may be assigned.  
Diagnostic Code 5261.

A 20 percent evaluation may be assigned for malunion of the 
tibia or fibula with moderate knee or ankle disability.  When 
there is slight knee or ankle disability, a 10 percent 
evaluation may be assigned.  Diagnostic Code 5262.

As noted above, an open reduction internal fixation of the 
left tibial plateau was performed when the veteran was 
hospitalized in June 1998.  VA orthopedic examinations in 
June 2000, January 2001 and March 2004 demonstrated 
limitation of motion of the left knee.  That limitation of 
motion was not more than slight.  In this regard, the Board 
notes that limitation of extension resulted in the 
compensable rating.  The Board emphasizes that following the 
most recent VA examination, the examiner commented that the 
limitation of motion was no more than mild.  In addition, he 
specifically noted that there was no instability of the left 
knee, no malunion of the tibia or fibula, and that the ankle 
was not disabled.  He opined that there was only very minimal 
functional impairment of the knee.  The Board concludes, 
therefore, that the preponderance of the evidence is against 
the claim for an increased rating.  The Board notes that it 
considered VAOPGCPREC 9-2004 in reaching this determination.

The Board has also considered whether factors including 
functional impairment and pain as addressed under 38 C.F.R. 
§§ 4.10, 4.40 and 4.45 would warrant a higher rating.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997); and DeLuca v. 
Brown, 8, Vet. App. 202 (1995).  However, the Board notes 
that following the March 2004 VA examination, the examiner 
concluded that pain did not significantly limit the 
functional ability of the knee and that there was no evidence 
of weakened movement, excess fatigability or incoordination.  
Therefore, a higher rating is not warranted under these 
provisions.

	III.  Left peroneal nerve neuropathy

A 20 percent evaluation may be assigned for incomplete 
paralysis of the external popliteal nerve (common peroneal) 
that is moderate.  When mild, a 10 percent evaluation may be 
assigned.  Diagnostic Code 8521.

The record shows that the VA neurology examination in June 
2000 revealed decreased sensation to touch and pain in the 
left lower extremity.  It was stated that this involved the 
peroneal nerve.  The examination also demonstrated that there 
was muscle atrophy involving the quadriceps of the left lower 
extremity, and evidence of mild weakness in the left leg and 
thigh.  The most recent VA neurology examination, conducted 
in March 2004, disclosed that there was normal strength and 
muscle tone.  Decreased sensation was again documented.  No 
abnormalities were found on electromyogram.  The examiner 
concluded that there was no neuritis or neuralgia of the 
common peroneal nerve, the superficial or deep peroneal 
nerve, or the tibial nerve.  

The evidence supporting the veteran's claim consists of his 
statements regarding the severity of his nerve injury.  The 
Board finds that these statements are of less probative value 
than the medical evidence which shows that no more than mild 
impairment has been demonstrated.  The Board concludes, 
therefore, that the preponderance of the evidence is against 
the claim for a rating in excess of 10 percent for left 
peroneal nerve neuropathy.  


ORDER

A compensable initial evaluation for residuals of a fracture 
of the left clavicle prior to May 28, 1999, is denied.

An initial rating in excess of 20 percent for residuals of a 
fracture of the left clavicle, from May 28, 1999, is denied.

An initial rating in excess of 10 percent for residuals of a 
fracture of the left tibia and fibula is denied.

An initial rating in excess of 10 percent for left peroneal 
nerve neuropathy is denied.



	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


